Order entered November 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00588-CV

  IN RE BRADLEY SCOTT KIDWELL DBA MCKINNEY VINTAGE MARKET DBA
          KIDWELL AND COMPANY, AND ALL OTHER OCCUPANTS

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-00207-2019

                                           ORDER
       Before the Court is appellee’s October 30, 2019 suggestion of bankruptcy showing real
party in interest Haddington Fund, LP filed a proceeding under Chapter 11 of the United States
Bankruptcy Code on October 25, 2019 in the United States Bankruptcy Court, Eastern District of
Texas, under case no. 4:19-bk-42853.
       The bankruptcy filing automatically suspends further action in this appeal. See TEX. R.
APP. P. 8.2. Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by
any party complying with rule 8.3 and specifying what further action, if any, is required from the
Court. See TEX. R. APP. P. 8.3.
                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE